     Case 3:19-mj-24442-AHG Document 45 Filed 09/14/20 PageID.517 Page 1 of 20



 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                      Case No.: 3:19-mj-24442-AHG
10                                 Plaintiff,       ORDER:
11   v.
                                                    (1) DENYING FIRST MOTION TO
12   FILADELFO MORALES-ROBLERO,                     DISMISS [ECF NO. 20];
13                               Defendant.
                                                    (2) DENYING MOTION TO
14                                                  PRESERVE EVIDENCE AND
                                                    COMPEL DISCOVERY [ECF
15
                                                    NO. 20];
16
                                                    (3) DENYING MOTION TO
17
                                                    SUPPRESS STATEMENTS [ECF
18                                                  NO. 20];
19
                                                    (4) DENYING MOTION FOR LEAVE
20                                                  TO FILE FURTHER MOTIONS
                                                    [ECF NO. 20];
21
22                                                  (5) DENYING MOTION TO
                                                    PREVENT CIVIL ARREST [ECF
23
                                                    NO. 40];
24
                                                    (6) DENYING SECOND MOTION TO
25
                                                    DISMISS [ECF NO. 40]; and
26
                                                    (7) DENYING MOTION TO STAY
27
                                                    [ECF NO. 40]
28

                                                1
                                                                          3:19-mj-24442-AHG
      Case 3:19-mj-24442-AHG Document 45 Filed 09/14/20 PageID.518 Page 2 of 20



 1         Before the Court are Defendant Filadelfo Morales-Roblero’s consolidated motions
 2   to: (1) dismiss the complaint on multiple grounds; (2) preserve evidence and compel
 3   discovery; (3) suppress statements; (4) for leave to file further motions; (5) prevent civil
 4   arrest; (6) dismiss the complaint based on Village of Arlington Heights; and (7) stay the
 5   trial. ECF Nos. 20, 40. The Court took the matters raised in the Motion under submission
 6   after oral argument on September 1, 2020. ECF No. 42. Having considered the parties’
 7   papers and their argument, the Court enters the following Order:
 8   I.    BACKGROUND
 9         Defendant is charged with violating 8 U.S.C. § 1325(a)(1), which provides, in
10   relevant part, that “[a]ny alien who (1) enters or attempts to enter the United States at any
11   time or place other than as designated by immigration officers . . . shall [be guilty of a
12   misdemeanor].” See ECF No. 1. The Government alleges that on November 20, 2019, a
13   United States Customs and Border Protection agent encountered Defendant standing next
14   to a call box on the shoulder of State Route 94, approximately six and a half miles north of
15   the United States/Mexico International Boundary and approximately eight miles east of the
16   Otay Mesa, California Port of Entry. Id. at 2. The Government alleges that Defendant stated
17   that he was a citizen of Mexico and had entered the United States illegally on November
18   18, 2019. Id.
19         Defendant’s case proceeded under the “Streamline” process, which the Department
20   of Justice uses to manage prosecution of misdemeanor charges brought under 8 U.S.C.
21   § 1325. See United States v. Chavez-Diaz, No. 18MJ20098 AJB, 2018 WL 9543024, at
22   *1–2 (S.D. Cal. Oct. 30, 2018) (describing the Department of Justice’s “Operation
23   Streamline” process, as implemented by the Government in this Court), rev’d on other
24   grounds, No. 18-50391, 2020 WL 562292 (9th Cir. Feb. 5, 2020). On November 21, 2019,
25   Defendant was brought to Court for his initial appearance. ECF No. 5. Defendant met with
26   an attorney on the ground floor of the Federal Building that morning before his appearance.
27   ECF No. 20-1 at 2. Defendant was shackled during that meeting. Id. At his initial
28   appearance, the Court arraigned Defendant and appointed Federal Defenders to represent

                                                   2
                                                                                  3:19-mj-24442-AHG
      Case 3:19-mj-24442-AHG Document 45 Filed 09/14/20 PageID.519 Page 3 of 20



 1   him. ECF No. 5. The Court denied the Government’s motion to detain and issued an order
 2   setting conditions of pretrial release. Id. The Court granted Defendant’s motion to modify
 3   the conditions of pretrial release on December 10, 2019, and Defendant was released from
 4   custody on January 15, 2020. ECF Nos. 13, 18.
 5         On February 27, 2020, defendant filed the consolidated motion currently before the
 6   Court, seeking various forms of relief, including dismissal of the complaint. ECF No. 20.
 7   On August 18, 2020, defendant filed an additional consolidated motion. ECF No. 40.
 8   Defendant’s second consolidation motion seeks an order preventing Defendant’s civil
 9   arrest in the courtroom, and moves to dismiss on an additional constitutional ground. Id.
10   II.   DISCUSSION
11         A. First Motion to Dismiss
12         Defendant’s first motion to dismiss asserts five grounds for dismissal: (1) Congress
13   violated the non-delegation doctrine when it enacted § 1325(a)(1); (2) Congress violated
14   the Due Process Clause’s prohibition on vague laws when it enacted § 1325(a)(1); (3) the
15   prosecution of Defendant violates equal protection and due process; (4) § 1325 violates the
16   due process clause; and (5) the Complaint fails to allege all the elements of the charged
17   offense. ECF No. 20. The Court addresses each of Defendant’s arguments below.
18                    1.     Violation of the Non-Delegation Doctrine
19         Defendant argues that the § 1325 charge against him should be dismissed under the
20   non-delegation doctrine because Congress delegated its core legislative functions to the
21   Executive Branch by allowing “immigration officers” to determine the times and places
22   when an alien can lawfully enter the United States. See 8 U.S.C. § 1325(a) (defining as one
23   of three alternative elements of the offense the entry or attempted entry into the United
24   States “at any time or place other than as designated by immigration officers”). The non-
25   delegation doctrine generally forbids Congress from transferring “powers which are strictly
26   and exclusively legislative” to other branches of government. Gundy v. United States, 139
27   S. Ct. 2116, 2123 (2019) (citation omitted). Defendant claims that immigration officials
28   have unfettered discretion to designate times and places for entry on an ad hoc basis, and

                                                  3
                                                                                3:19-mj-24442-AHG
      Case 3:19-mj-24442-AHG Document 45 Filed 09/14/20 PageID.520 Page 4 of 20



 1   that the statute does not provide any intelligible principle to guide this discretion.
 2         “In our increasingly complex society, replete with ever changing and more technical
 3   problems, [the Supreme] Court has understood that Congress simply cannot do its job
 4   absent an ability to delegate power under broad general directives.” Gundy, 139 S. Ct. at
 5   2123 (quoting Mistretta v. United States, 488 U.S. 361, 372 (1989)) (internal alteration and
 6   quotations omitted). Therefore, as long as “Congress has supplied an intelligible principle
 7   to guide the delegee’s use of discretion[,]” a statute does not run afoul of the non-delegation
 8   doctrine. In performing the analysis of whether such an “intelligible principle” is supplied,
 9   the Court must “constru[e] the challenged statute to figure out what task it delegates and
10   what instructions it provides.” Gundy, 139 S. Ct. at 2123. Importantly, that task of
11   construction does not require the Court to look only at the text of the statute “in isolation.”
12   Rather, the intelligibility of the standards that guide the delegee’s discretion must be
13   considered in light of “the purpose of the [statute at issue], its factual background, and the
14   statutory context in which they appear.” Am. Power & Light Co. v. SEC, 329 U.S. 90, 104
15   (1946).
16         Construing § 1325 in United States v. Nunez-Soberanis, 406 F. Supp. 3d 835 (S.D.
17   Cal. 2019) (Dembin, J.), another court in this District rejected the same non-delegation
18   argument Defendant presents here, reasoning as follows:
19             Defendant attempts to read into the statute a broader delegation than
               actually occurred by arguing that any individual immigration official can
20
               designate any piece of land as a place for entry. Not so. Congress requires
21             that aliens seeking lawful entrance to the United States do so at a port of
               entry. See United States v. Corrales-Vasquez, 931 F.3d 944, 946 (9th Cir.
22
               2019); United States v. Aldana, 878 F.3d 877, 882 (9th Cir. 2017). Ports
23             of entry can only be designated or de-designated by the Secretary of
               Homeland Security subject to the Administrative Procedures Act. See 8
24
               CFR § 100.4(a). Ports of entry also necessarily include facilities, staffed
25             by immigration officials that are set up to accept applications for
               admission. Aldana, 878 F.3d at 882. To interpret Section 1325(a) to permit
26
               a border patrol agent to designate a portion of the border fence “on a whim”
27             is in direct conflict with Congress’s clear statutory scheme.
28

                                                    4
                                                                                    3:19-mj-24442-AHG
      Case 3:19-mj-24442-AHG Document 45 Filed 09/14/20 PageID.521 Page 5 of 20



 1   Id. at 839-40. This Court agrees. Contrary to Defendant’s argument, when viewed in the
 2   proper context rather than viewing the statutory text in isolation, § 1325’s delegation to
 3   immigration officers to designate time and place of lawful entry is not unfettered, but
 4   significantly constrained. Am. Power, 329 U.S. at 104; see also Gundy, 139 S. Ct. at 2123-
 5   24 (considering the text of a statute “alongside its context, purpose, and history” to
 6   determine the extent of discretion afforded to the delegee in question).
 7         Congress’s delegation of the duty to designate the time and place for lawful entry of
 8   aliens also does not expand the scope of criminal liability under § 1325. Opening or closing
 9   ports of entry does not change or expand the conduct that leads to criminal liability under
10   § 1325. Closing ports or restricting hours of operation may make it more cumbersome for
11   aliens to enter legally, but it does not create new or different criminal liability.
12         Therefore, the Court denies Defendant’s motion to dismiss on the grounds that
13   § 1325 violates the non-delegation doctrine.
14                     2.     Vagueness
15         Defendant argues the charge against him should be dismissed because
16   8 U.S.C. § 1325 is void for vagueness. A statute can be impermissibly vague in either of
17   two circumstances: 1) the statute “fails to provide people of ordinary intelligence a
18   reasonable opportunity to understand what conduct it prohibits;” or 2) the statute
19   “authorizes or even encourages arbitrary and discriminatory enforcement.” Hill v.
20   Colorado, 530 U.S. 703, 732 (2000). Defendant argues that § 1325 is impermissibly vague
21   because it permits immigration officers unlimited discretion to decide what places to
22   designate for lawful entry. As discussed above, this is not correct. Individual Border Patrol
23   agents cannot designate ports of entry on a whim. Closing a port of entry temporarily is not
24   synonymous with “de-designating” it as a port of entry. Section 1325 clearly delineates the
25   conduct that it prescribes and is not impermissibly vague.
26         Therefore, the Court denies Defendant’s motion to dismiss on the grounds that
27   § 1325 is impermissibly vague.
28

                                                    5
                                                                                     3:19-mj-24442-AHG
         Case 3:19-mj-24442-AHG Document 45 Filed 09/14/20 PageID.522 Page 6 of 20



 1                     3.     Equal Protection and Due Process
 2           Defendant argues that the Government’s use of the “Streamline” process to
 3   prosecute him, rather than through the Central Violations Bureau (“CVB”), violates the
 4   Equal Protection Clause. Defendants who are prosecuted for petty offenses through the
 5   CVB are generally cited and released, not taken into custody. ECF No. 20-1 at 7.
 6   Defendants charged with a § 1325 offense, in contrast, are always taken into custody and
 7   remain in custody unless conditions of pretrial release are set by a magistrate judge. Id.
 8   Defendant argues that because § 1325 is a petty offense, the Government’s failure to
 9   process him through CVB like other petty offenses constitutes disparate treatment that
10   violates the Equal Protection Clause on the basis of alienage, national origin, and race.
11           The Equal Protection Clause is part of the Fourteenth Amendment, and states in
12   relevant part that the government shall not “deny to any person within its jurisdiction the
13   equal protection of the laws.” U.S. Const. amend. XIV. The Streamline process does not
14   violate the Equal Protection Clause so long as the Government demonstrates a rational
15   basis for its use. See, e.g., United States v. Ramirez-Ortiz, 370 F. Supp. 3d 1151, 1154 (S.D.
16   Cal. 2019); United States v. Silva-Sosa, No. 18MJ23270-KSC, 2019 WL 1470868, at *2–
17   3 (S.D. Cal. Apr. 3, 2019); United States v. Mazariegos-Ramirez, No. 18MJ22276-WQH,
18   2019 WL 338923, at *2 (S.D. Cal. Jan. 28, 2019); Chavez-Diaz, 2018 WL 9543024, at *3.1
19   Congressional acts regarding immigration are “subject only to narrow judicial review.”
20   Fiallo v. Bell, 430 U.S. 787, 792 (1977) (citation omitted); see also United States v.
21   Barajas-Guillen, 632 F.2d 749, (9th Cir. 1980) (“[C]lassifications among aliens made
22
23
24   1
      Chavez-Diaz was reversed by the Ninth Circuit on February 5, 2020 because the Court of
25   Appeals found that the defendant had waived his right to bring his constitutional challenges
     on appeal by entering an unconditional guilty plea, while the district court had found no
26   waiver and considered the constitutional challenges on their merits. See Chavez-Diaz, No.
27   18-50391, 2020 WL 562292, at *2-6 (9th Cir. Feb. 5, 2020). Therefore, the Ninth Circuit
     opinion reversing the district court does not address the merits analysis, much less
28   contradict it.

                                                   6
                                                                                   3:19-mj-24442-AHG
      Case 3:19-mj-24442-AHG Document 45 Filed 09/14/20 PageID.523 Page 7 of 20



 1   pursuant to the immigration laws need only be supported by some rational basis to fulfill
 2   equal protection guarantees.”).
 3         In analyzing whether the Government’s processing of § 1325 defendants through the
 4   Streamline process rather than CVB survives rational basis review, the question is whether
 5   “the classification at issue bears some fair relationship to a legitimate public purpose.”
 6   Hoffman v. United States, 767 F.2d 1431, 1436 (9th Cir. 1985) (quoting Plyler, 457 U.S.
 7   at 216). The Government’s proffered reasons for finding Defendant’s § 1325 offense
 8   unsuitable for disposition through the CVB include: 1) The CVB is “a national center
 9   charged with processing violation notices (tickets) issued and payments received for petty
10   offenses committed on federal property[,]” and thus a criminal misdemeanor offense under
11   Title 8 of the United States Code is not the type of offense for which the CVB calendar
12   was    designed,    ECF     No.   24    at   6       (quoting   Central   Violations   Bureau,
13   www.cvb.uscourts.gov); and 2) since Defendant was arrested for his alleged offense rather
14   than being given a violation notice, Rule 5 of the Federal Rules of Criminal Procedure
15   entitled Defendant to be taken “without unnecessary delay” before a magistrate judge
16   following his arrest, making it impossible to route his case to the CVB for processing. Id.;
17   Fed. R. Crim. P. 5(a)(1)(A). Each of these reasons for processing § 1325 defendants
18   differently than other defendants accused of federal “petty offenses” satisfies the rational
19   basis standard of review.
20         In finding the test met, the Court here adopts Judge Anthony J. Battaglia’s detailed
21   explanation and persuasive reasoning on the same question in Chavez-Diaz, 2018 WL
22   9543024, at *1–*4. In addition, the Court notes that requiring the Government to process
23   § 1325 defendants through the CVB would likely prove unworkable given the nature of the
24   charge: unlawful entry into the United States by an alien. As Defendant notes, CVB
25   defendants are not taken into custody. They are allowed to continue living in the United
26   States without restriction, and typically given the option to either pay a fine or appear at a
27   hearing. That would not be a manageable way to address individuals whose alleged offense
28   is entering the United States without authorization.

                                                      7
                                                                                    3:19-mj-24442-AHG
      Case 3:19-mj-24442-AHG Document 45 Filed 09/14/20 PageID.524 Page 8 of 20



 1         Defendant also argues that his prosecution under the Streamline process violates the
 2   prohibition on selective prosecution and selective enforcement. “A selective-prosecution
 3   claim is not a defense on the merits to the criminal charge itself, but an independent
 4   assertion that the prosecutor has brought the charge for reasons forbidden by the
 5   Constitution.” United States v. Armstrong, 517 U.S. 456, 463 (1996). The standard for
 6   proving a claim of selective prosecution is demanding. Id. The executive branch, through
 7   the Attorney General and United States Attorneys, has wide discretion in enforcing
 8   criminal laws. Id. at 464. As long as there is probable cause to support a prosecution,
 9   “whether or not to prosecute, and what charge to file or bring before a grand jury,” falls
10   squarely within the prosecutor’s discretion. Id.; see also United States v. Batchelder, 442
11   U.S. 114, 124 (1979) (“Whether to prosecute and what charge to file or bring before a
12   grand jury are decisions that generally rest in the prosecutor’s discretion.”).
13         Defendant does not argue that the fact he was charged under § 1325 reflects selective
14   prosecution. Instead, he argues that the manner in which his charge was processed reflects
15   selective prosecution. It is not clear that the manner of processing, rather than the fact of
16   prosecution, can be the basis of a claim for selective prosecution. Nonetheless, Defendant
17   has not produced any evidence that the § 1325 prosecutions of any similarly situated
18   individuals were processed using any method other than Streamline. CVB defendants and
19   § 1325 defendants are not similarly situated merely because their offenses carry
20   comparable punishments. As discussed above, alienage is an element of § 1325, and the
21   statute passes constitutional muster due to Congress’s “broad power over immigration and
22   naturalization.” Fiallo, 430 U.S. at 792.
23         Defendant’s claim that the charge should be dismissed because of selective
24   enforcement also fails. A selective enforcement claim focuses on the investigatory
25   decisions of government agencies, such as the United States Customs and Border
26   Protection (“CBP”). United States v. Sellers, 906 F.3d 848, 853 (9th Cir. 2018). Although
27   investigatory decisions of agencies are not entitled to the same deference as prosecutorial
28   decisions by the Attorney General or United States Attorneys, id., Defendant’s selective

                                                   8
                                                                                   3:19-mj-24442-AHG
      Case 3:19-mj-24442-AHG Document 45 Filed 09/14/20 PageID.525 Page 9 of 20



 1   enforcement claim relates solely to how the charge brought against him by the United
 2   States Attorney’s office was processed. Defendant’s claim is not related to any
 3   investigatory activity by CBP or any other federal agency preceding the charge. The
 4   Government’s use of the Streamline process does not amount to improper selective
 5   prosecution or enforcement.
 6         Defendant also argues that his prosecution violates procedural and substantive due
 7   process because he should have been prosecuted under the CVB process. A procedural due
 8   process analysis considers three factors: 1) the “private interest that will be affected by the
 9   official action;” 2) “the risk of an erroneous deprivation of such interest through the
10   procedures used, and the probable value, if any, of additional or substitute procedural
11   safeguards;” and 3) “the Government’s interest, including the function involved and the
12   fiscal and administrative burdens that the additional or substitute procedural requirement
13   would entail.” Mathews v. Eldridge, 424 U.S. 319, 335 (1976). Although the Court agrees
14   that the liberty interest that is implicated when an individual is detained by the Government
15   is substantial, that interest must be weighed against the Government’s interest. Here, the
16   Government has put forth legitimate reasons why processing § 1325 defendants through
17   the alternative process of the CVB would not be practicable. Further, the procedures that
18   have been put into place through the Streamline process adequately protect against the risk
19   of an erroneous deprivation of that interest. Those procedures include a probable cause
20   review to support detention, appointment of counsel, and consideration of pretrial release
21   conditions under the Bail Reform Act. Therefore, Defendant’s procedural due process
22   claim does not establish a constitutional violation under the Mathews balancing test.
23         The Court further disagrees that the prosecution violates substantive due process
24   because the Streamline process shocks the conscience. As stated above, the Streamline
25   process included a probable cause review, appointment of counsel, and setting pretrial
26   release conditions. None of these procedures shocks the conscience.
27         Therefore, the Court denies Defendant’s motion to dismiss on the grounds that
28   Defendant’s prosecution violates equal protection and due process.

                                                    9
                                                                                   3:19-mj-24442-AHG
     Case 3:19-mj-24442-AHG Document 45 Filed 09/14/20 PageID.526 Page 10 of 20



 1                    4.     Constitutionality of § 1325
 2         Defendant argues that § 1325 is unconstitutional following the U.S. Supreme
 3   Court’s opinion in Sessions v. Morales-Santana, 137 S. Ct. 1678, 1686, 1700-01 (2017).
 4   In Morales-Santana, the Supreme Court held that the gender-based distinctions for
 5   derivative citizenship in 8 U.S.C. §§ 1401(a)(7) and 1409 (a) and (c) are unconstitutional
 6   because they violate equal protection under the Due Process Clause. Morales-Santana, 137
 7   S. Ct. at 1698, 1700-01. In United States v. Madero-Diaz, 752 F. App’x 537 (9th Cir. 2019),
 8   the Ninth Circuit declined to extend Morales-Santana to the definition of “alien” that
 9   applies to § 1325. Id. at 538. This Court does not have the authority or inclination to
10   overrule the Ninth Circuit Court of Appeals on this issue.
11         Therefore, the Court denies Defendant’s motion to dismiss based on the alleged
12   unconstitutionality of § 1325.
13                    5.     Failure to Allege the Elements of § 1325(a)(1)
14         Defendant argues that the charge should be dismissed because the Government
15   failed to allege that Defendant knew he was an alien when he attempted to enter the United
16   States.
17         The Court disagrees that knowledge of alienage is required under § 1325. Defendant
18   relies on Rehaif v. United States, 139 S. Ct. 2191 (2019) to make this argument. Rehaif,
19   however, is distinguishable. In Rehaif, the Supreme Court held that a defendant can be
20   convicted of possession of a firearm by an alien who is illegally or unlawfully present in
21   the United States under 18 U.S.C. § 922(g) only if the Government shows that the
22   defendant knew of his illegal or unlawful immigration status. Rehaif, 139 S. Ct. at 2196.
23   The Court’s interpretation of § 922(g) was governed by the overall statutory scheme, which
24   includes 18 U.S.C. § 924(a)(2). Section 924(a)(2) expressly provides for punishment of a
25   defendant who “knowingly violates” § 922(g). See Rehaif, 139 S. Ct. at 2194. There is no
26   similar express requirement in § 1325, however, that a violation be “knowing.”
27         Rehaif does address the general standard for interpreting the mens rea requirement
28   for an element of a criminal statute. Id. at 2195. The “longstanding presumption” is that

                                                 10
                                                                                3:19-mj-24442-AHG
     Case 3:19-mj-24442-AHG Document 45 Filed 09/14/20 PageID.527 Page 11 of 20



 1   “Congress intends to require a defendant to possess a culpable mental state regarding ‘each
 2   of the statutory elements that criminalize otherwise innocent conduct.’” Id. (quoting United
 3   States v. X-Citement Video, Inc., 513 U.S. 64, 72 (1994)). However, unlike the statute at
 4   issue in Rehaif, the element of alienage in a § 1325 charge does not criminalize “otherwise
 5   innocent conduct.” See Nunez-Soberanis, 406 F. Supp. 3d at 843-45. The conduct that
 6   § 1325 criminalizes is attempting to cross the border outside the port of entry, free from
 7   official restraint. See, e.g., United States v. Argueta-Rosales, 819 F.3d 1149, 1151 (9th Cir.
 8   2016); United States v. Lombero-Valdovinos, 429 F.3d 927, 928-29 (9th Cir. 2005). Any
 9   person, whether a United States citizen or an alien, who engages in such conduct violates
10   the laws of the United States. Nunez-Soberanis, 406 F. Supp. 3d. at 844 (citing
11   19 U.S.C. § 1459(a)). Therefore, the Government does not need to prove that a defendant
12   knew he was an alien to obtain a conviction for violating § 1325(a)(1).
13         Therefore, the Court denies Defendant’s motion to dismiss on the grounds that the
14   Government failed to allege all elements of § 1325.
15         B. Motion to Preserve Evidence and Compel Discovery
16         Defendant asks the Court to compel the production of further discovery in broad
17   categories. At the hearing on the motion, the Government stated that it had produced
18   discovery available to it to date, and that it would continue to comply with its discovery
19   obligations. Because Defendant has not identified any particular items or categories of
20   discovery that are at issue, the Court denies this motion without prejudice. See ECF No. 44.
21   The Court will, however, set a deadline for the Government to complete its production. All
22   discovery and information required by Giglio v. United States, 405 U.S. 150 (1972); Brady
23   v. Maryland, 373 U.S. 83 (1963); United States v. Henthorn, 931 F.2d 29 (9th Cir. 1991);
24   the Jencks Act; Fed. R. Crim. P. 16; and Fed. R. Evid. 404(b) must be produced by the
25   Government on or before October 12, 2020. The Government is required to confirm
26   whether any testifying witness’ was a member of the the Facebook “I’m 10-15” or
27   “America First X 2” groups, and produce any documentation available of content posted
28   by the witness in those groups such as likes, comments, or posts.

                                                   11
                                                                                   3:19-mj-24442-AHG
     Case 3:19-mj-24442-AHG Document 45 Filed 09/14/20 PageID.528 Page 12 of 20



 1            C. Motion to Suppress Statements
 2            Defendant argues that statements made prior to, during, and after his arrest should
 3   be suppressed. Because it is not clear what statements made by Defendant, if any, the
 4   Government intends to introduce at trial, the Court denies this motion, without prejudice.
 5   Defendant may renew this motion at the time of trial.
 6            D. Motion for Leave to File Further Motions
 7            Defendant seeks the Court’s approval to file further motions. This case has been
 8   pending for almost ten months, and Defendant has already filed multiple motions,
 9   including two motions to dismiss. Defendant seeks leave to file further motions without
10   identifying the subject matter or explaining why those motions could not have been filed
11   before. The Court denies this request without prejudice. Other than as specifically allowed
12   herein, before filing any further motions, Defendant must file a separate motion seeking
13   leave to do so that sets forth the subject matter of the motion and explains why the motion
14   was not filed earlier. The Court will grant the requested leave upon a showing of good
15   cause.
16            E. Motion to Prevent Civil Arrest
17            Defendant moves the Court to prohibit U.S. Immigration and Customs Enforcement
18   (“ICE”) from arresting him in the courthouse when he appears for trial. This is a request
19   for an injunction. See Nken v. Holder, 129 S. Ct. 1749, 1757 (2009) (an injunction is “a
20   means by which a court tells someone what to do or not to do”). As a magistrate judge, the
21   undersigned’s authority is constrained by 28 U.S.C. § 636(b)(1)(A), which expressly
22   excludes the issuance of injunctions from magistrate judges’ authority. See also Teczon-
23   Marin v. Dembin, Case No. 3:20-cv-01493-LAB, ECF No. 8.
24            At the hearing on the motion, Defendant argued that if § 636(b)(1)(A) is read to
25   preclude magistrate judges from issuing an injunction, then it must also be read to preclude
26   magistrate judges from issuing orders to suppress evidence in criminal cases, since
27   § 636(b)(1)(A) states:
28

                                                   12
                                                                                 3:19-mj-24442-AHG
     Case 3:19-mj-24442-AHG Document 45 Filed 09/14/20 PageID.529 Page 13 of 20



 1         a judge may designate a magistrate judge to hear and determine any pretrial
           matter pending before the court, except a motion for injunctive relief, for
 2
           judgment on the pleadings, for summary judgment, to dismiss or quash an
 3         indictment or information made by the defendant, to suppress evidence in a
           criminal case, to dismiss or to permit maintenance of a class action, to dismiss
 4
           for failure to state a claim upon which relief can be granted, and to
 5         involuntarily dismiss an action.
 6   28 U.S.C. § 636(b)(1)(A) (emphasis added). In this district, however, magistrate judges
 7   regularly rule on motions to suppress evidence in misdemeanor criminal cases. To explain
 8   that, it is helpful to compare § 636(a) and § 636(b). Section 636(a) sets forth the powers of
 9   magistrate judges. Those powers include “the power to conduct trials under section 3401,
10   title 18, United States Code, in conformity with and subject to the limitations of that
11   section.” 28 U.S.C. § 636(a)(3). Section 3401 of title 18 allows magistrate judges to
12   conduct trials and sentencing of misdemeanors. Thus, the power of magistrate judges to
13   suppress evidence in misdemeanor criminal cases is affirmatively granted in § 636(a).
14   Section 636(b) prohibits district judges from designating magistrate judges to hear and
15   determine a motion to suppress evidence in a felony criminal case.
16         Beyond the insurmountable issue of this Court’s lack of authority, this issue is not
17   ripe for determination at this juncture. “A claim is not ripe for adjudication if it rests upon
18   ‘contingent future events that may not occur as anticipated, or indeed may not occur at all.”
19   Texas v. United States, 523 U.S. 296, 300 (1998) (quoting Thomas v. Union Carbide
20   Agricultural Prods. Co., 473 U.S. 568, 580–81 (1985)). There is no certainty that ICE will
21   attempt to arrest Defendant in the courtroom or courthouse at his trial. ICE is not required
22   to arrest Defendant there, and the outcome of the trial, including any potential custodial
23   sentence for Defendant, is undetermined.
24         This case is also in a markedly different posture than the cases relied on by
25   Defendant such as Ryan v. U.S. Immigration & Customs Enforcement, 382 F. Supp. 3d 142
26   (D. Mass 2019) and New York v. U.S. Immigration & Customs Enforcement, 431 F. Supp.
27   3d 377 (S.D.N.Y. 2019). In those cases, ICE was a party to the action. Here, Defendant
28   asks the Court to enjoin ICE even though it is not a party to this action. This is further

                                                   13
                                                                                   3:19-mj-24442-AHG
     Case 3:19-mj-24442-AHG Document 45 Filed 09/14/20 PageID.530 Page 14 of 20



 1   reason to deny the relief requested. Moreover, after Defendant filed this motion, the First
 2   Circuit Court of Appeals vacated the preliminary injunction issued in Ryan on the grounds
 3   that “the district court abused its discretion in finding that the plaintiffs were likely to
 4   succeed on the merits of their argument that the INA implicitly incorporates a common law
 5   privilege against civil arrests for individuals attending court on official business.” Ryan v.
 6   U.S. Immigration & Customs Enforcement, ___ F.3d ___, 2020 WL 5201945, at *1 (1st
 7   Cir. Sep. 1, 2020).
 8         Therefore, the Court denies Defendant’s motion to prohibit his civil arrest in court.
 9         F. Second Motion to Dismiss Based on Village of Arlington Heights
10             1. Parties’ Positions
11         Defendant further argues that the charge against him should be dismissed because
12   § 1325(a)(1) is “presumptively unconstitutional.” Defendant argues that § 1325(a)(1)
13   violates the Equal Protection Clause because, although it is facially neutral, it was enacted
14   with a discriminatory purpose and disparately impacts a disfavored group.
15         Defendant contends that an analysis of § 1325(a)(1)’s constitutional validity must
16   begin with a review of transcripts from Congressional hearings and the Congressional
17   Record in the 1920s related to criminalization of illegal entry by aliens. These documents
18   show that immigration was seen at that time as a method to control the racial makeup of
19   American society. ECF No. 40-1 at 6 (“In our immigration law and practice, deportation is
20   the last line of defense against contamination of American family stocks by alien hereditary
21   degeneracy.”). They evidence consideration for basing standards for admission of aliens
22   on “total numbers, race, family stock, and individual quality,” and the use of immigration
23   policies to “control[] the character of future Americans.” Id. at 14, 21; see id. at 22
24   (“Immigration control is the greatest instrument which the Federal Government can use in
25   promoting race conservation of the Nation.”). The Congressional Record reflects an open
26   hostility to Mexican immigrants based on undeniably racist notions. ECF No. 40-1 at 117–
27   18.
28         Defendant contends that this legislative history demonstrates that “racism and

                                                   14
                                                                                   3:19-mj-24442-AHG
     Case 3:19-mj-24442-AHG Document 45 Filed 09/14/20 PageID.531 Page 15 of 20



 1   eugenics” were a “motivating factor” in the criminalization of illegal entry by aliens, and
 2   that § 1325(a)(1) is tethered to this legislative history because it sets criminal penalties for
 3   illegal entry. Applying the factors set forth in Village of Arlington Heights v. Metropolitan
 4   Housing Dev. Corp., 429 U.S. 252 (1977) and using this legislative history, Defendant
 5   argues that § 1325(a)(1) is presumptively unconstitutional because it is rooted in the
 6   discriminatory intent underlying laws enacted in the 1920s. Defendant argues that reaching
 7   back to this legislative history as a progenitor to § 1325(a)(1) is appropriate under the
 8   Supreme Court’s recent opinions in Ramos v. Louisiana, 140 S. Ct. 1390 (2020), and
 9   Espinoza v. Montana Dep’t of Revenue, 140 S. Ct. 2246 (2020). Defendant reads these
10   opinions to hold that where a predecessor law is tainted with discriminatory intent,
11   subsequent laws on the same subject matter that are non-discriminatory “do not cleanse the
12   law of its original taint.” ECF No. 40 at 19. Defendant further argues that § 1325(a)(1) also
13   violates equal protection under Arlington Heights because of its disparate impact on
14   Mexican and Latinx persons. Although current statistics are not available, Defendant points
15   to historical statistics showing that from 2000 to 2010, between 86% and 97% of people
16   apprehended by CBP were Mexican. ECF No. 40 at 20.
17         Defendant contends that because § 1325(a)(1) has a discriminatory purpose (based
18   on the 1920s legislative history) and a disparate impact, the burden shifts under Arlington
19   Heights for the Government to refute Defendant’s showing, or otherwise demonstrate that
20   the predecessor legislation – dating back to 1929 – would have been enacted without a
21   discriminatory purpose. Defendant moves the Court to set an evidentiary hearing on these
22   issues.
23         The Government disputes that there is an unbroken chain between the
24   criminalization of illegal entry in the 1920s, and passage of a criminal penalty for attempted
25   illegal entry in § 1325(a)(1). Although Congress made illegal entry a misdemeanor offense
26   in 1929, Congress did not criminalize attempted illegal entry until the Immigration Act of
27   1990. The Government argues that Defendant’s claim is non-justiciable because it is based
28   on the legislative history of a different law than the one under which Defendant is charged,

                                                    15
                                                                                    3:19-mj-24442-AHG
     Case 3:19-mj-24442-AHG Document 45 Filed 09/14/20 PageID.532 Page 16 of 20



 1   since attempted illegal entry was not criminalized until several decades after the legislative
 2   history presented by Defendant.
 3         The Government further argues that Arlington Heights is inapplicable, and
 4   Defendant cannot establish an equal protection violation in the first instance, because of
 5   Congress’ plenary power to regulate immigration. The Government contends that based on
 6   this plenary power, the constitutionality of § 1325(a)(1) is subject to a highly deferential
 7   standard of review that is limited to consideration of whether it is “facially legitimate and
 8   bona fide.” ECF No. 43 at 11 (quoting Kleindienst v. Mandel, 408 U.S. 753, 769 (1972)).
 9   Section 1325(a)(1) satisfies this standard of review because the United States has a
10   legitimate interest in deterring illegal entry, and § 1325(a)(1) serves that interest. The
11   Government also disputes that the high percentage of Mexican and Latinx persons affected
12   by § 1325(a)(1) demonstrates unlawful disparate impact, arguing that those statistics reflect
13   the geographic situation of the border.
14             2. Analysis
15         Defendant’s claim that § 1325(a)(1) is “presumptively unconstitutional” rests on the
16   Supreme Court’s opinion in Arlington Heights. In Arlington Heights, the Supreme Court
17   examined a challenge to a local agency’s denial of a rezoning request. 429 U.S. at 254. The
18   Court set forth factors to be considered in determining whether there is a discriminatory
19   purpose underlying government action. Id. at 266. These factors include “the impact of the
20   official action,” the “historical background” of the decision, the “specific sequence of
21   events leading up to the challenged decision,” and whether the decision reflects a departure
22   “from the normal procedural [or substantive] sequence.” Id. at 266–67.
23         Defendant’s Arlington Heights analysis of § 1325(a)(1) is fatally flawed, however,
24   because it relies entirely on legislative history from the 1920s, decades before § 1325(a)(1)
25   was enacted. The Government correctly points out two key subsequent enactments whose
26   legislative history Defendant has completely ignored: the Immigration and Nationality Act
27
28

                                                   16
                                                                                   3:19-mj-24442-AHG
     Case 3:19-mj-24442-AHG Document 45 Filed 09/14/20 PageID.533 Page 17 of 20



 1   of 1952, and the Immigration Act of 1990. 2
 2         Defendant’s reliance on legislative history from the 1920s is based on two recent
 3   Supreme Court cases: Ramos and Espinoza. In Ramos, the issue before the Court was
 4   whether state laws allowing non-unanimous jury verdicts in criminal trials were
 5   constitutional. 140 S. Ct. at 1392. The Court held that the Sixth Amendment right to a jury
 6   trial “requires a unanimous verdict to convict a defendant of a serious offense.” Id. at 1394.
 7   The Court noted at the outset that the state laws at issue were rooted in racism, although its
 8   holding was based primarily on an analysis of common law rights to a unanimous jury. Id.
 9   In his dissent, Justice Alito disagreed with any reference to the laws’ discriminatory
10   origins, stating that the reasons why the laws were originally adopted were not relevant to
11   the question of their constitutionality, particularly since they were later reenacted for
12   ostensibly non-discriminatory reasons. Id. at 1426 (Alito, J., dissenting). In response, the
13   majority explained that consideration of the reasons for adoption of the state laws at issue
14   was part of the Court’s “functional analysis” required by the Sixth Amendment. Id. at 1401
15   n.44. The majority confirmed that the state laws at issue would be unconstitutional even if
16   enacted for solely benign reasons. Id.
17         Several weeks later, the Court issued its opinion in Espinoza. There, the Court held
18   that a government program that provided tuition assistance to private schools, but expressly
19   excluded religious schools, violated the Free Exercise Clause of the Constitution. Espinoza,
20   140 S. Ct. at 2261. In a concurring opinion that was not joined by any other justices, Justice
21   Alito argued that Ramos set a precedent that requires the Court to examine the original
22   motivation behind the exclusion of religious schools from the program, which was based
23
24
     2
25     The Government argues that Defendant’s tethering of the attempted illegal entry statute
     to legislative history of statutes that did not criminalize attempted illegal entry makes this
26   issue non-justiciable because it asks the Court “to adjudicate the constitutionality of a
27   crime which is not even charged.” ECF No. 43 at 10. The Court disagrees. The Court’s
     analysis is confined to the constitutionality of § 1325(a)(1), the charging statute in this
28   case, under the arguments presented by Defendant.

                                                   17
                                                                                   3:19-mj-24442-AHG
     Case 3:19-mj-24442-AHG Document 45 Filed 09/14/20 PageID.534 Page 18 of 20



 1   on anti-Catholic sentiment. Id. at 2271 (Alito, J., concurring). Justice Sotomayor was the
 2   only justice to address Justice Alito’s argument regarding the precedent of Ramos. In her
 3   dissent, she noted that even a law with an “uncomfortable past” is not automatically
 4   invalidated by its discriminatory origins. Id. at 2294 n.2 (Sotomayor, J., dissenting).
 5         These cases do not support Defendant’s contention that “Ramos and Espinoza both
 6   confirm that not only do courts examine the racial motivations of a law at the time of its
 7   passage, later reenactments do not cleanse the law of its original taint.” ECF No. 40 at 19.
 8   That faulty premise underlies Defendant’s entire motion. There is no support for
 9   Defendant’s suggestion that § 1325(a)(1) should be judged according to legislative history
10   from laws enacted decades before, and Defendant has not attempted to argue that
11   § 1325(a)(1) would be unconstitutional under an Arlington Heights analysis of relevant
12   legislative history. Defendant’s argument that § 1325(a)(1) is “presumptively
13   unconstitutional” under Arlington Heights fails.
14         As discussed above in reference to Defendant’s first motion to dismiss, the Court
15   agrees with the Government that the rational basis test applies to any analysis of the
16   constitutional validity of § 1325(a)(1) under the Equal Protection Clause. In United States
17   v. Hernandez-Guerrero, 147 F.3d 1075 (9th Cir. 1998), the Ninth Circuit addressed
18   congressional power to pass criminal statutes regulating immigration. The defendant there
19   challenged congressional authority to enact 8 U.S.C. § 1326, a related statute to
20   § 1325(a)(1) that makes illegal entry and presence a felony. The court rejected this
21   contention, holding that “Congress possessed ample authority to enact § 1326 pursuant to
22   its inherent immigration power, … .” Hernandez-Guerrero, 147 F.3d at 1078. The court
23   further held that because the clear purpose of § 1326 “‘is to deter aliens who have been
24   forced to leave the United States from reentering the United States,’ … § 1326 is well
25   within the ambit of Congress’s sweeping power over immigration matters.” Id. (quoting
26   United States v. Cooke, 850 F. Supp. 302, 306 (E.D. Pa. 1994).
27         In United States v. Lopez-Flores, 63 F.3d 1468, 1470 (9th Cir. 1995), the Ninth
28   Circuit addressed an equal protection challenge to the Hostage Taking Act, 18 U.S.C. §

                                                  18
                                                                                  3:19-mj-24442-AHG
     Case 3:19-mj-24442-AHG Document 45 Filed 09/14/20 PageID.535 Page 19 of 20



 1   1203, which classifies offenders and victims based on alienage. The appellants argued that
 2   the Act violated the Equal Protection Clause because of this classification. Id. The Ninth
 3   Circuit held that “[f]ederal legislation that classifies on the basis of alienage, enacted
 4   pursuant to Congress’ immigration or foreign powers, is therefore subject to the lowest
 5   level of judicial review.” Id. at 1475 (emphasis in original); see also United States v. Ruiz-
 6   Chairez, 493 F.3d 1089, 1091 (9th Cir. 2007) (applying rational basis review to sentencing
 7   guidelines that provide enhanced punishment for illegal immigrants).
 8         Section 1325(a)(1) readily satisfies the rational basis test. The Ninth Circuit has
 9   already found that a similar felony statute, 8 U.S.C. § 1326, satisfies rational basis because
10   it “‘is a regulatory statute enacted to assist in the control of unlawful immigration by
11   aliens.’” Hernandez-Guerrero, 147 F.3d at 1078 (quoting Pena-Cabanillas v. United
12   States, 394 F.2d 785, 788 (9th Cir. 1968)). Section 1325(a)(1) serves the same purpose of
13   deterring illegal immigration. Any disparate impact of § 1325(a)(1) on Mexicans and
14   Latinx persons is more readily explained by the geographic proximity of the border to
15   Mexico and Latin America than by racial animus. See Dep’t. of Homeland Security v.
16   Regents of the Univ. of Cal., 140 S. Ct. 1891, 1915–16 (2020) (plurality). In any event,
17   disparate impact alone, absent some further evidence of discriminatory intent, would not
18   be sufficient to demonstrate an equal protection violation. Washington v. Davis, 426 U.S.
19   229, 242 (1976).
20         Therefore, the Court denies Defendant’s second motion to dismiss based on Village
21   of Arlington Heights.
22         G. Motion to Stay
23         Defendant moves the Court to stay the proceedings to allow him to file an
24   interlocutory appeal if the Court denies his motion to prohibit his arrest at court. The
25   Government opposes.
26         In determining whether a stay is appropriate, a court must consider the likelihood of
27   success on the merits, irreparable injury to the defendant or others involved in the
28   proceeding, and the public interest. Leiva-Perez v. Holder, 640 F.3d 962, 964 (9th Cir.

                                                   19
                                                                                   3:19-mj-24442-AHG
     Case 3:19-mj-24442-AHG Document 45 Filed 09/14/20 PageID.536 Page 20 of 20



 1   2016). Here, the Court finds that these factors weigh against a stay. This is primarily
 2   because there is no likelihood of success on the merits of Defendant’s motion to prohibit
 3   his arrest. As noted above, a magistrate judge has no authority to grant such a request, the
 4   issue is not ripe for determination in any event, and the requested order is directed at a non-
 5   party. The irreparable injury factor also weighs against a stay. Defendant makes no
 6   argument that he cannot present a full defense to the charge because he is in fear of arrest
 7   inside the courthouse. Defendant’s arrest following trial is likely an inevitability if he has
 8   no grounds for remaining in the United States legally, and the requested order would not
 9   change that circumstance. Finally, the Court does not discern a particular public interest in
10   the delay of Defendant’s trial, particularly given the other factors to be considered for
11   issuing a stay.
12          Therefore, the Court denies Defendant’s motion for a stay pending interlocutory
13   appeal.
14   III.   CONCLUSION
15          For the reasons set forth above, the Court: (1) DENIES Defendant’s first motion to
16   dismiss the complaint; (2) DENIES Defendant’s motion to preserve evidence and Compel
17   discovery, but sets a deadline of October 12, 2020 to complete production; (3) DENIES
18   Defendant’s motion to suppress statements, without prejudice; (4) DENIES Defendant’s
19   motion for leave to file further motions, without prejudice; (5) DENIES Defendant’s
20   motion to prevent his civil arrest; (6) DENIES Defendant’s second motion to dismiss based
21   on Village of Arlington Heights; and (7) DENIES Defendant’s motion to stay.
22          IT IS SO ORDERED.
23   Dated: September 14, 2020
24
25
26
27
28

                                                   20
                                                                                   3:19-mj-24442-AHG
